Exhibit 10.2

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of August 16,
2005, by and among (i) Deutsche Bank AG New York Branch (“DBAG”), acting in its
capacity as Administrative Agent under the Credit Agreement (as hereinafter
defined) (together with its successors and assigns in such capacity, the
“Administrative Agent”), (ii) Deutsche Bank AG New York Branch, acting in its
capacity as collateral agent under the Security Agreement (as hereinafter
defined), and in its capacity as collateral agent under the UK Debenture (as
hereinafter defined) (together with its successors and assigns in such capacity,
the “Bank and Note Collateral Agent”), (iii) Deutsche Bank AG New York Branch,
as beneficiary for the benefit of the Secured Creditors under the Mortgages (as
hereinafter defined) (together with its successors and assigns in such capacity,
the “Mortgagee”) and (iv) HSBC Bank USA, National Association (as successor to
HSBC Bank USA), as trustee for the holders of Senior Secured Notes (as defined
below) issued under the Senior Secured Notes Indenture (as hereinafter defined)
(in such capacity, together with its successors and assigns in such capacity,
the “Senior Secured Notes Trustee”), and is acknowledged and consented to by
Huntsman International LLC, a Delaware limited liability company (“Borrower”).

 

R E C I T A L S

 

WHEREAS, Deutsche Bank Trust Company Americas (“DB”), as First Priority Bank
Agent, DB, as First Priority Collateral Agent, DB, as Second Priority Bank
Agent, DB, as Second Priority Collateral Agent, DB, as Mortgagee, the Senior
Secured Notes Trustee and Borrower are parties to a Second Amended and Restated
Intercreditor Agreement dated as of October 14, 2004 (the “Prior Intercreditor
Agreement”);

 

WHEREAS, Huntsman LLC, a Utah limited liability company (“HLLC”), has issued
$455.4 million in aggregate principal amount of 11-5/8% Senior Secured Notes due
2010 (such notes, together with any exchange notes and additional notes (the
“Senior Secured Notes”)) issued under the Indenture dated as of September 30,
2003 among HLLC, the guarantors named therein and the Senior Secured Notes
Trustee (as amended, supplemented or otherwise modified from time to time, in
accordance with the terms hereof, the “Senior Secured Notes Indenture”);

 

WHEREAS, on the Closing Date (as defined in the Credit Agreement), HLLC will
merge with and into the Borrower, with the Borrower as the surviving entity (the
“Merger”);

 

WHEREAS, contemporaneously herewith, Borrower, the Administrative Agent and the
lenders parties thereto are entering into the Credit Agreement to repay in full,
extinguish and replace (i) that certain Revolving Credit Agreement dated as of
October 14, 2004 by and among HLLC, DB, as administrative agent and the lenders
party thereto, (ii) that certain Credit Agreement dated as of October 14, 2004
by and among HLLC, DB, as administrative agent and collateral agent and the
lenders party thereto and (iii) that certain Credit Agreement dated as of
July 13, 2004 by and among Borrower, Huntsman International Holdings LLC, the
financial

 

--------------------------------------------------------------------------------


 

institutions party thereto, DB, as administrative agent, and the co-lead
arrangers, co-syndication agents and co-documentation agents identified therein;

 

WHEREAS, contemporaneously herewith, in order to secure the Obligations (as
defined herein), Borrower, certain subsidiaries of Borrower parties thereto and
the Bank and Note Collateral Agent are entering into a Collateral Security
Agreement (as amended, replaced, modified, extended, renewed, supplemented,
restated or replaced (in connection with a Refinancing or otherwise) or
otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, contemporaneously herewith, Borrower and certain subsidiaries of
Borrower are granting certain mortgages to secure the Obligations; and

 

WHEREAS, the Bank and Note Collateral Agent, the Administrative Agent, the
Mortgagee, the Senior Secured Notes Trustee and Borrower desire to enter into
this Agreement for the purpose of setting forth the rights and obligations of
the Collateral Agents (as defined herein) and the respective secured parties
with respect to the Collateral.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


SECTION 1.              DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (ALL SUCH MEANINGS TO BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

 

“Assignor” shall mean any Assignor (as defined in the Security Agreement).

 

“Bank and Note Collateral Agent” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Bank Obligations” shall mean Bank Obligations (as defined in the Security
Agreement), together with any obligations incurred to evidence any refunding,
Refinancing, replacement or successive refunding, Refinancing or replacement
thereof.

 

“Bank Secured Creditors” shall mean all holders of the Bank Obligations.

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 U.S.C. 101 et seq. or any other applicable bankruptcy, insolvency or
similar laws.

 

“Bankruptcy Event” shall mean the occurrence of any of the events described in
Sections 10.1(e) or (f) of the Credit Agreement.

 

“Bankruptcy Proceeding” shall mean, with respect to any Person, any proceeding
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian,

 

2

--------------------------------------------------------------------------------


 

liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
person under any law (foreign or domestic) relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts or any
voluntary case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Collateral” shall mean the property from time to time consisting of Collateral
(as defined in the Security Agreement), the Mortgaged Property (as defined in
the Mortgages) and any other property from time to time pledged pursuant to any
Security Document other than the Excluded Collateral.

 

“Collateral Agents” shall mean the Bank and Note Collateral Agent and the
Mortgagee.

 

“Credit Agreement” shall mean that certain Credit Agreement by and among
Borrower, DBAG, as administrative agent, Deutsche Bank Securities Inc., as joint
lead arranger and joint book runner, Citigroup Global Markets Inc., as
co-syndication agent, joint lead arranger and joint book runner, and Credit
Suisse, as co-syndication agent and joint book runner and the lenders parties
thereto, together with any agreement or agreements from time to time executed by
Borrower to evidence any refunding, Refinancing, replacement or successive
refunding, Refinancing or replacement of all or any part of the Bank
Obligations, together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

 

“Credit Documents” shall mean the Loan Documents, the Senior Secured Note
Indenture and the notes issued thereunder.

 

“Credit Party” shall mean any Credit Party (as defined in the Credit
Agreement).  The term “Credit Parties” shall have a correlative meaning.

 

“DB” shall have the meaning set forth in the Recitals hereto.

 

“DBAG” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Excluded Collateral” shall mean the Collateral (as defined in the Pledge
Agreement).

 

“Fully Paid” shall mean, with respect to any Obligation, that the obligee of
such Obligation shall have certified to the Bank and Note Collateral Agent that
such Obligation has terminated and that there remain no obligations of any kind
whatsoever of the Borrower or any Credit Party with respect thereto (other than
contingent indemnification obligations as to which no claims shall have accrued
or shall be pending).

 

“Instructing Group” shall mean the Instructing Group (as defined in the Security
Agreement).

 

3

--------------------------------------------------------------------------------


 

“Lender” shall mean any Lender as defined in the Credit Agreement, together with
its respective successors and assigns in such capacity.

 

“Liens” shall mean Liens as defined in the Credit Agreement.

 

“Loan Documents” shall mean the Loan Documents (as defined in the Credit
Agreement) and all other documents, instruments and agreements now or hereafter
evidencing or securing the whole or any part of the Bank Obligations (including,
without limitation, each of the loan documents as defined in any principal
agreement evidencing the Bank Obligations, including any documents evidencing or
securing any complete, partial or successive refunding, Refinancing or
replacement of the Bank Obligations, together with any amendments, replacements,
modifications, extensions, renewals or supplements to, or restatements of, any
of the foregoing).

 

“Mortgagee” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Mortgages” shall mean Mortgages (as defined in the Credit Agreement).

 

“Obligations” shall mean the Bank Obligations and the Senior Secured Notes
Obligations.

 

“Other Collateral Agent” shall mean (i) with respect to the Bank and Note
Collateral Agent, the Mortgagee and (ii) with respect to the Mortgagee, the Bank
and Note Collateral Agent.

 

“Person” shall mean Person as defined in the Credit Agreement.

 

“Pledge Agreement” shall mean Pledge Agreement as defined in the Credit
Agreement.

 

“Prior Intercreditor Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Refinance” shall mean, with respect to any Obligation, to refinance, extend,
renew, repay, prepay, redeem, defease or retire, or to issue indebtedness in
exchange or replacement for, such Obligation.  “Refinancing” has a correlative
meaning.

 

“Secured Creditors” shall mean all holders of the Obligations.

 

“Security Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Security Documents” shall mean the Security Agreement and all other Security
Documents as defined in the Credit Agreement, other than the Pledge Agreement
and the UK Pledge Agreements.

 

“Senior Secured Noteholders” shall mean the holders of the Senior Secured Notes
Obligations.

 

4

--------------------------------------------------------------------------------


 

“Senior Secured Notes” shall have the meaning set forth in the Recitals hereto.

 

“Senior Secured Notes Indenture” shall have the meaning set forth in the
Recitals hereto.

 

“Senior Secured Notes Obligations” shall mean Senior Secured Notes Obligations
as defined in the Security Agreement.

 

“Senior Secured Notes Trustee” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“UK Debenture” shall mean UK Debenture as defined in the Credit Agreement.

 

“UK Pledge Agreements” shall mean UK Pledge Agreements as defined in the Credit
Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time tom time in the relevant jurisdiction.

 


SECTION 2.              LIEN PRIORITIES.


 


(A)           (I)            THE PARTIES HERETO HEREBY AGREE THAT,
NOTWITHSTANDING THE TIME, ORDER OR METHOD OF CREATION, ATTACHMENT OR PERFECTION
OF THE RESPECTIVE SECURITY INTERESTS AND/OR LIENS GRANTED IN FAVOR OF THE
COLLATERAL AGENTS TO SECURE THE OBLIGATIONS OR THE FILING OR RECORDING OF
FINANCING STATEMENTS OR OTHER SECURITY DOCUMENTS; THE VALIDITY OR ENFORCEABILITY
OF THE SECURITY INTERESTS AND LIENS GRANTED IN FAVOR OF THE COLLATERAL AGENTS OR
THE SECURED CREDITORS; THE DATING, EXECUTION OR DELIVERY OF ANY AGREEMENT,
DOCUMENT OR INSTRUMENT GRANTING ANY COLLATERAL AGENT OR SECURED CREDITOR
SECURITY INTERESTS AND/OR LIENS IN OR ON ANY OR ALL OF THE PROPERTY OR ASSETS OF
ANY PLEDGOR; THE DATE ON WHICH ANY INDEBTEDNESS IS EXTENDED; THE GIVING OR
FAILURE TO GIVE NOTICE OF THE ACQUISITION OR EXPECTED ACQUISITION OF ANY
PURCHASE MONEY OR OTHER SECURITY INTEREST; ANY PROVISION OF THE UNIFORM
COMMERCIAL CODE, INCLUDING ANY RULE FOR DETERMINING PRIORITY THEREUNDER OR UNDER
ANY OTHER LAW OR RULE GOVERNING THE RELATIVE PRIORITIES OF SECURED CREDITORS,
INCLUDING WITH RESPECT TO REAL PROPERTY OR FIXTURES; ANY PROVISION SET FORTH IN
ANY LOAN DOCUMENT OR THE SENIOR SECURED NOTES INDENTURE OR THE SENIOR SECURED
NOTES; OR THE POSSESSION OR CONTROL BY ANY COLLATERAL AGENT OR SECURED CREDITOR
OR ANY BAILEE OF ALL OR ANY PART OF ANY COLLATERAL AS OF THE DATE HEREOF OR
OTHERWISE, THE LIENS GRANTED ON THE COLLATERAL UNDER THE SECURITY DOCUMENTS TO
SECURE THE OBLIGATIONS SHALL AT ALL TIMES SECURE THE BANK OBLIGATIONS AND THE
SENIOR SECURED NOTE OBLIGATIONS ON A PARI PASSU BASIS.


 

(ii)           Notwithstanding the terms of any Loan Document or the Senior
Secured Notes Indenture, in the event of any enforcement of any Liens or in
connection with a Bankruptcy Proceeding, all proceeds of Collateral, including
the proceeds of any collection, sale or disposition of the Collateral or any
portion thereof in connection with the exercise of remedies under the Security
Documents or otherwise and any proceeds or recoveries under any title insurance
policy(ies) insuring any Mortgage, shall be distributed in accordance with
Section 8.5 of the Security Agreement.

 

5

--------------------------------------------------------------------------------


 

(iii)          In the event that the Administrative Agent or the Senior Secured
Note Trustee receives the proceeds of any Collateral in contravention of the
preceding paragraph (ii), it shall hold such proceeds in trust for, and promptly
turn over such proceeds (in the same form as received, with any necessary
non-recourse endorsement) to the proper Person in accordance with the provisions
of clause (ii) above; provided, however, that in the event such Person fails to
provide any such endorsement, the Administrative Agent, or the Senior Secured
Notes Trustee, as the case may be, or any of its respective officers or
employees, is hereby irrevocably authorized to make the same (which
authorization, being coupled with an interest, is irrevocable).

 

(iv)          Each of the parties hereto acknowledges that the Lien priorities
provided in this Agreement shall not be affected or impaired in any manner
whatsoever, including, without limitation, on account of (A) the invalidity,
irregularity or unenforceability of all or any part of the Loan Documents, the
Senior Secured Notes Indenture or the Senior Secured Notes; (B) any amendment,
change or modification of any Loan Document, the Senior Secured Notes Indenture
or the Senior Secured Notes; or (C) any impairment, modification, change,
exchange, release or subordination of or limitation on, any liability of, or
stay of actions or lien enforcement proceedings against, any Credit Party, its
property, or its estate in bankruptcy resulting from any bankruptcy,
arrangement, readjustment, composition, liquidation, rehabilitation, similar
proceeding or otherwise involving or affecting any Credit Party.

 


(B)           EACH COLLATERAL AGENT HEREBY APPOINTS EACH OTHER AS AGENT FOR
PURPOSES OF PERFECTING ITS RESPECTIVE SECURITY INTERESTS, LIENS AND CLAIMS IN
THE COLLATERAL (IN EACH CASE, WHETHER SUCH COLLATERAL WAS DELIVERED TO THE BANK
AND NOTE COLLATERAL AGENT OR THE MORTGAGEE, AS THE CASE MAY BE, PRIOR TO, ON OR
AFTER THE DATE HEREOF), IN EACH CASE TO THE EXTENT THAT SUCH PERFECTION MAY BE
OBTAINED BY POSSESSION OR CONTROL AND HEREBY ACKNOWLEDGES THAT IT HOLDS
POSSESSION OF SUCH COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY INSTRUMENTS,
FOR THE BENEFIT OF THE OTHER COLLATERAL AGENT.


 


(C)           THE PARTIES HERETO SHALL NOT CHALLENGE OR QUESTION IN ANY
PROCEEDING THE VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF THIS
AGREEMENT, AS A WHOLE, OR ANY TERM OR PROVISION CONTAINED HEREIN OR THE VALIDITY
OR ENFORCEABILITY OF ANY LIEN, MORTGAGE OR FINANCING STATEMENT IN FAVOR OF ANY
COLLATERAL AGENT OR THE RELATIVE PRIORITY OF ANY SUCH LIEN OR MORTGAGE.


 


(D)           IN THE EVENT OF ANY REFINANCING OF THE BANK OBLIGATIONS, THE
SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND THE SENIOR SECURED NOTEHOLDERS,
DOES HEREBY CONFIRM (AND, UPON REQUEST, AGREES TO RECONFIRM AT ANY TIME) THE
CONTINUED APPLICABILITY OF THE PROVISIONS HEREOF, INCLUDING THE PARI PASSU
NATURE OF THE LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS AND THE LIENS
SECURING ANY BANK OBLIGATIONS INCURRED OR REFINANCED AS A RESULT OF SUCH
REFINANCING.  IN CONNECTION WITH ANY REFINANCING OF ALL OR ANY PORTION OF THE
SECURED OBLIGATIONS PRIOR TO THE OCCURRENCE OF A BANKRUPTCY EVENT, THE SENIOR
SECURED NOTES TRUSTEE, ON BEHALF OF ITSELF AND EACH SENIOR SECURED NOTEHOLDER,
SHALL, IF REQUESTED BY BORROWER OR THE EXISTING OR NEW HOLDERS OF THE BANK
OBLIGATIONS, EXECUTE AN INTERCREDITOR AGREEMENT OR AMEND AND RESTATE THIS
AGREEMENT IN A MANNER THAT IS SUBSTANTIALLY SIMILAR TO THIS AGREEMENT WITH THE
LENDERS UNDER SUCH REFINANCING.

 


(E)           [RESERVED].

 

6

--------------------------------------------------------------------------------


 


(F)            THE SENIOR SECURED NOTES TRUSTEE, ON BEHALF OF ITSELF AND THE
SENIOR SECURED NOTEHOLDERS, HEREBY WAIVES ANY REQUIREMENT ON THE PART OF THE
BANK AND NOTE COLLATERAL AGENT OR THE LENDERS IN RESPECT OF MARSHALLING OF
ASSETS CONSTITUTING COLLATERAL UPON ANY EXERCISE OF REMEDIES BY THE BANK AND
NOTE COLLATERAL AGENT OR THE BANK SECURED CREDITORS AND, EXCEPT AS EXPRESSLY SET
FORTH HEREIN, ANY REQUIREMENT THAT THE BANK AND NOTE COLLATERAL AGENT OR ANY
BANK SECURED CREDITOR EXERCISE REMEDIES WITH RESPECT TO COLLATERAL SECURITY FOR
THE OBLIGATIONS IN ANY PARTICULAR ORDER OR ANY PARTICULAR MANNER.


 


(G)           NOTHING IN THIS AGREEMENT SHALL RELIEVE ANY ASSIGNOR FROM THE
PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH ASSIGNOR’S
PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF THE COLLATERAL
PLEDGED BY IT OR FROM ANY LIABILITY TO ANY PERSON UNDER OR IN RESPECT OF ANY OF
SUCH COLLATERAL OR IMPOSE ANY OBLIGATION ON ANY COLLATERAL AGENT TO PERFORM OR
OBSERVE ANY SUCH TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH ASSIGNOR’S PART
TO BE SO PERFORMED OR OBSERVED OR IMPOSE ANY LIABILITY ON ANY COLLATERAL AGENT
FOR ANY ACT OR OMISSION ON THE PART OF SUCH ASSIGNOR RELATIVE THERETO OR FOR ANY
BREACH OF ANY REPRESENTATION OR WARRANTY ON THE PART OF SUCH ASSIGNOR CONTAINED
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE SENIOR SECURED NOTES
INDENTURE, OR IN RESPECT OF THE COLLATERAL PLEDGED BY IT.  THE OBLIGATIONS OF
EACH ASSIGNOR DESCRIBED IN THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE DISCHARGE OF SUCH ASSIGNOR’S OTHER OBLIGATIONS HEREUNDER.


 


SECTION 3.              CERTAIN INTERCREDITOR AGREEMENTS REGARDING REFINANCING
OF BANK OBLIGATIONS, AMENDMENTS TO LOAN DOCUMENTS AND RELATED MATTERS.


 


(A)           THE SENIOR SECURED NOTES TRUSTEE AGREES, ACKNOWLEDGES AND CONSENTS
THAT, UNTIL THE BANK OBLIGATIONS ARE FULLY PAID, AT ANY TIME AND FROM TIME TO
TIME WITHOUT THE CONSENT OF OR NOTICE TO THE SENIOR SECURED NOTES TRUSTEE OR ANY
SENIOR SECURED NOTEHOLDER AND, WITHOUT INCURRING RESPONSIBILITY TO THE SENIOR
SECURED NOTES TRUSTEE OR ANY SENIOR SECURED NOTEHOLDER, AND WITHOUT IMPAIRING OR
RELEASING THE OBLIGATIONS HEREUNDER, ANY OR ALL OF THE LOAN DOCUMENTS AND/OR ANY
OR ALL OF THE BANK OBLIGATIONS THEREUNDER MAY BE REFINANCED, REFUNDED, REPLACED,
AMENDED, EXTENDED, RENEWED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED IN ANY
WAY WHATSOEVER, INCLUDING, WITHOUT LIMITATION, TO:


 

(i) shorten or extend the final maturity of all or any part of the Bank
Obligations, (ii) modify the amortization of the principal amount of all or any
part of the Bank Obligations, (iii) to the extent permitted by the Senior
Secured Notes Indenture, increase the principal amount of the Bank Obligations,
or otherwise provide for additional advances and grant any lien, mortgage,
pledge, hypothecation, collateral assignment, security interest, encumbrance,
charge, deposit arrangement or other similar encumbrance to secure any such
increased indebtedness and, irrespective of the time, order or method of
creation, attachment or perfection thereof or the filing or recording thereof,
make any such lien, mortgage, pledge, hypothecation, collateral assignment,
security interest, encumbrance, charge, deposit arrangement or other similar
encumbrance, in each case subject to Section 2, including the lien priorities
set forth set forth therein, (iv) raise the standard or default interest rates
applicable to all or any part of the Bank Obligations, (v) impose any additional
fees or penalties upon Borrower or any of its subsidiaries or increase the
amount of or rate for any fees or penalties provided for in the Loan Documents,
(vi) retain or obtain a lien, mortgage, pledge, hypothecation, collateral
assignment, security

 

7

--------------------------------------------------------------------------------


 

interest, encumbrance, charge, deposit arrangement or other similar encumbrance
on any property to secure any of the Obligations, (vii) enter into any new,
replaced, amended, extended, renewed, restated, supplemented or otherwise
modified Loan Documents, (viii) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, all or any of the Bank
Obligations or otherwise Refinance, refund, replace, amend, extend, renew,
restate, supplement or otherwise modify in any manner, or grant any waiver,
forbearance or release with respect to, all or any part of the Bank Obligations
or any Loan Document, (ix) retain or obtain the primary or secondary obligation
of any other Person with respect to any of the Bank Obligations, (x) release any
Person liable in any manner under or in respect of Bank Obligations or, acting
in accordance with the relevant Security Documents, release or compromise any
obligation of any nature of any Person with respect to any of the Obligations,
(xi) except to the extent in violation of the Senior Secured Notes Indenture,
sell, exchange, not perfect or otherwise deal with any property at any time
pledged, assigned or mortgaged to secure or otherwise securing, all or any part
of the Obligations, including without limitation, any Collateral, (xii) subject
to Section 4, release its security interest in, or surrender, release or permit
any substitution or exchange for, all or any part of any property securing any
Obligations, or release, compromise, alter or exchange any obligations of any
nature of any Person with respect to any such property, (xiii) amend or grant
any waiver or release with respect to, or consent to any departure from, any
guaranty of all or any of the Bank Obligations, (xiv) grant any lien, mortgage,
pledge, hypothecation, collateral assignment, security interest, encumbrance,
charge, deposit arrangement or other similar encumbrance, (xv) exercise or
refrain from exercising any rights or remedies against and release from
obligations of any type (other than the Senior Secured Notes Obligations),
Borrower or any of its subsidiaries or any other Person, (xvi) replace the
Administrative Agent, Bank and Note Collateral Agent, Mortgagee or any Lender,
whether or not in connection with a Refinancing and (xvii) otherwise manage and
supervise the Bank Obligations in accordance with such person’s usual practices,
modified from time to time as such person deems appropriate under the
circumstances.

 


(B)           THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND ON BEHALF OF THE
SENIOR SECURED NOTEHOLDERS, HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE BANK
AND NOTE COLLATERAL AGENT AND ANY OFFICER OR AGENT OF THE BANK AND NOTE
COLLATERAL AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF THE SENIOR SECURED NOTES TRUSTEE OR SUCH HOLDER OR IN THE BANK AND NOTE
COLLATERAL AGENT’S OWN NAME, FROM TIME TO TIME IN THE BANK AND NOTE COLLATERAL
AGENT’S DISCRETION, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS SECTION 3,
TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE AND RECORD ANY AND ALL
DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE
PURPOSES OF THIS SECTION 3, INCLUDING, WITHOUT LIMITATION, ANY FINANCING
STATEMENTS, ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR RELEASE.  IN
CONNECTION THEREWITH, THE BANK AND NOTE COLLATERAL AGENT ACKNOWLEDGES ITS
APPOINTMENT UNDER SECTION 11.03 OF THE SENIOR SECURED NOTES INDENTURE AS “SECOND
PRIORITY COLLATERAL AGENT” FOR THE BENEFIT OF THE SENIOR SECURED NOTES TRUSTEE
AND THE HOLDERS OF THE SENIOR SECURED NOTES, SUBJECT TO ALL TERMS AND CONDITIONS
SET FORTH IN THE SENIOR SECURED NOTES INDENTURE.


 


(C)           IN CONNECTION WITH ANY REFINANCING, REFUNDING, REPLACEMENT,
AMENDMENT, EXTENSION, RENEWAL, RESTATEMENT, SUPPLEMENT OR OTHER MODIFICATION OF
ALL OR ANY PORTION OF THE OBLIGATIONS PRIOR TO THE OCCURRENCE OF A BANKRUPTCY
EVENT, THE SENIOR SECURED NOTES TRUSTEE, ON BEHALF OF EACH SENIOR SECURED
NOTEHOLDER, DOES HEREBY (I) CONFIRM (AND, UPON WRITTEN REQUEST,

 

8

--------------------------------------------------------------------------------


 


AGREES TO RECONFIRM AT ANY TIME) THE CONTINUED APPLICABILITY OF THE PROVISIONS
HEREOF AND (II) CONSENT TO ANY SUCCESSOR, REPLACEMENT OR ASSIGNEE OF THE
ADMINISTRATIVE AGENT OR MORTGAGEE BECOMING PARTY TO THIS AGREEMENT AND/OR THE
SECURITY AGREEMENT OR ANY LOAN DOCUMENT (INCLUDING BY EXECUTION OF AN ASSIGNMENT
OR JOINDER AGREEMENT OR OTHER EQUIVALENT INSTRUMENT) WITHOUT ANY ADDITIONAL
CONSENT OR APPROVAL OF THE SENIOR SECURED NOTES TRUSTEE; PROVIDED, HOWEVER,
THAT, NOTWITHSTANDING THE FOREGOING, THE SENIOR SECURED NOTES TRUSTEE SHALL, IF
REQUESTED, IN WRITING, BY THE BORROWER, THE ADMINISTRATIVE AGENT, OR THE
MORTGAGEE (OR ANY SUCCESSOR, REPLACEMENT OR ASSIGNEE THEREOF), OR ANY EXISTING
OR NEW HOLDER OF OBLIGATIONS, UPON RECEIPT OF THE DOCUMENTS REQUIRED BY
SECTION 9.06 OF THE SENIOR SECURED NOTES INDENTURE, EXECUTE AN INTERCREDITOR
AGREEMENT, OR AN AMENDMENT TO OR RESTATEMENT OF THIS AGREEMENT SUBSTANTIALLY
SIMILAR TO THIS AGREEMENT (INCORPORATING SUCH AMENDMENTS, MODIFICATIONS, WAIVERS
OR VARIANCES WHICH DO NOT MATERIALLY ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF
THE HOLDERS OF THE SENIOR SECURED NOTES IN A DIFFERENT MANNER THAN THE OTHER
SECURED CREDITORS).


 


SECTION 4.              RELEASE OF LIENS.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 4(B), EACH OF THE BANK AND
NOTE COLLATERAL AGENT AND THE MORTGAGEE MAY, AT ANY TIME OR FROM TIME TO TIME,
ACTING IN ACCORDANCE WITH THE SECURITY AGREEMENT, OR, IN THE CASE OF ANY
MORTGAGE, THE TERMS OF THE CREDIT AGREEMENT, AS THE CASE MAY BE, RELEASE ANY
LIENS HELD BY SUCH COLLATERAL AGENT AGAINST ALL OR ANY PORTION OF THE
COLLATERAL.


 


(B)           IF (I) THE BANK AND NOTE COLLATERAL AGENT RELEASES THE LIENS ON
ALL COLLATERAL IN RESPECT OF ALL BANK OBLIGATIONS, OR (II) ALL BANK OBLIGATIONS
ARE FULLY PAID, THEN ALL THE LIENS ON THE COLLATERAL SECURING THE SENIOR SECURED
NOTES OBLIGATIONS WILL BE AUTOMATICALLY RELEASED AND TERMINATED AND THE BANK AND
NOTE COLLATERAL AGENT SHALL HAVE NO FURTHER DUTIES OR OBLIGATIONS UNDER THE
SECURITY DOCUMENTS; PROVIDED, HOWEVER, IN THE CASE OF EITHER CLAUSE (I) OR
(II) ABOVE, IF A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THE SENIOR SECURED NOTES INDENTURE, THE LIENS ON THE COLLATERAL
SECURING THE SENIOR SECURED NOTES OBLIGATIONS SHALL NOT BE RELEASED AND THE
SECURITY AGREEMENT SHALL NOT TERMINATE UNTIL SUCH TIME AS THE DEFAULT OR EVENT
OF DEFAULT IS CURED OR WAIVED IN ACCORDANCE WITH THE SENIOR SECURED NOTES
INDENTURE.


 


(C)           SUBJECT TO SECTION 4(B), THE SENIOR SECURED NOTES TRUSTEE AGREES
THAT ITS CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH THE RELEASE OF ALL OR
ANY PORTION OF THE COLLATERAL AT ANY TIME, INCLUDING, WITHOUT LIMITATION, ANY
TIME THAT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
UNDER THE SENIOR SECURED NOTES INDENTURE.


 


SECTION 5.              NOTICE OF INTENT TO FORECLOSE.


 


(A)           THE BANK AND NOTE COLLATERAL AGENT WILL GIVE THE SENIOR SECURED
NOTES TRUSTEE NOTICE OF ITS INTENT TO ENFORCE ANY LIEN UPON ANY OF THE
COLLATERAL.  THE NOTICE REQUIRED BY THIS SECTION 5(A) SHALL BE REQUIRED TO BE
GIVEN BY THE BANK AND NOTE COLLATERAL AGENT ONLY IF IT INTENDS TO:


 


(I)            DELIVER TO ANY CREDIT PARTY WRITTEN NOTICE OF ITS INTENT TO
ENFORCE A LIEN IN FULL OR PARTIAL SATISFACTION OF ANY OBLIGATION SECURED
THEREBY;

 

9

--------------------------------------------------------------------------------


 


(II)           COMMENCE LEGAL ACTION AGAINST ANY CREDIT PARTY FOR FORECLOSURE OR
REPLEVIN OR OTHER ENFORCEMENT OF A LIEN; OR


 


(III)          TAKE POSSESSION OF OR TITLE TO, OR DELIVER TO ANY THIRD PARTY
POSSESSION OF OR TITLE TO, ANY REAL OR PERSONAL PROPERTY OF ANY CREDIT PARTY
(OTHER THAN POSSESSION OF CASH IN ACCOUNTS EXPRESSLY CONTEMPLATED BY THE CREDIT
DOCUMENTS OR POSSESSION OF PROPERTY BY THE ADMINISTRATIVE AGENT AS A MEANS OF
PERFECTION);


 


(B)           THE NOTICE REQUIRED BY SECTION 5(A):


 


(I)            SHALL NOT BE REQUIRED IN ANY OTHER INSTANCE OR AS TO ANY OTHER
ACTION OR EVENT (INCLUDING, FOR PURPOSES OF ILLUSTRATION AND NOT BY WAY OF
LIMITATION, ANY INCURRENCE, PAYMENT OR ACCELERATION OF ANY OF THE OBLIGATIONS OR
ANY AMENDMENT OR WAIVER OF THE TERMS THEREOF, ANY EXERCISE OF A RIGHT OF SETOFF,
ANY NOTIFICATION TO ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE SECURED
PARTY OR ANY OTHER EXERCISE OF COLLECTION RIGHTS OR THE INSTITUTION OF ANY OTHER
LEGAL PROCEEDINGS, INCLUDING SUIT TO COLLECT ANY DEBT OR CLAIM OR THE
COMMENCEMENT OF ANY BANKRUPTCY CASE, RECEIVERSHIP OR INSOLVENCY PROCEEDING);


 


(II)           NEED ONLY STATE THAT IT IS GIVEN PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT AND THAT LIEN ENFORCEMENT ACTION MAY BE TAKEN BY THE PARTY GIVING
THE NOTICE, AND NEED NOT DISCLOSE OR DESCRIBE THE ACTION TO BE TAKEN; AND


 


(III)          SHALL BE GIVEN AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE
ON WHICH ANY ENFORCEMENT ACTION DESCRIBED ABOVE IS TAKEN, EXCEPT THAT A PARTY
MAY GIVE SUCH NOTICE PROMPTLY AFTER TAKING SUCH ENFORCEMENT ACTION IF IT IN GOOD
FAITH BELIEVES THAT IMMEDIATE ENFORCEMENT ACTION IS OR MAY BE REQUIRED TO
PROTECT ITS INTEREST IN THE PROPERTY SUBJECT TO ITS LIENS.


 


(C)           NO LIABILITY OR DEFENSE SHALL ARISE, NO LIEN SHALL BE LOST,
INVALIDATED OR IMPAIRED, AND NO ACTION TAKEN IN ENFORCEMENT OF A LIEN SHALL BE
ANNULLED, SET ASIDE, AFFECTED, OR IMPAIRED, AS A RESULT OF ANY NOTICE REQUIRED
BY THIS AGREEMENT NOT BEING GIVEN OR BEING DEFECTIVELY GIVEN.


 


SECTION 6.              [RESERVED].


 


SECTION 7.              EXERCISE OF REMEDIES - SENIOR SECURED NOTES TRUSTEE.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE
SENIOR SECURED NOTES INDENTURE, UNTIL THE BANK OBLIGATIONS ARE FULLY PAID AND,
SO LONG AS ALL LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS HAVE NOT BEEN
RELEASED, (I) NEITHER THE SENIOR SECURED NOTES TRUSTEE NOR ANY SENIOR SECURED
NOTEHOLDER SHALL HAVE ANY RIGHT OR POWER TO EXERCISE OR SEEK TO EXERCISE ANY
RIGHTS OR REMEDIES (INCLUDING SETOFF OR RECOUPMENT) WITH RESPECT TO ANY
COLLATERAL (OTHER THAN TO RECEIVE A SHARE OF THE PROCEEDS (AS DEFINED IN THE
SECURITY AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE) OF SUCH
COLLATERAL, IF ANY, AS AND WHEN PROVIDED IN THE SECURITY AGREEMENT OR THE
APPLICABLE MORTGAGE, AS THE CASE MAY BE), INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING: (W) TO INSTITUTE ANY ACTION OR PROCEEDING WITH RESPECT TO ANY
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY ACTION OF FORECLOSURE, (X)
CONTEST, PROTEST OR OBJECT TO (1) ANY FORECLOSURE PROCEEDING OR ACTION BROUGHT
BY THE ADMINISTRATIVE AGENT OR ANY COLLATERAL AGENT, (2) THE EXERCISE OF ANY
RIGHT UNDER ANY LOCKBOX AGREEMENT, CONTROL AGREEMENT, LANDLORD WAIVER OR
BAILEE’S LETTER OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH THE ADMINISTRATIVE
AGENT OR ANY

 

10

--------------------------------------------------------------------------------


 


LENDER IS A PARTY, OR (3) ANY OTHER EXERCISE BY ANY SUCH PARTY OF ANY RIGHTS AND
REMEDIES RELATING TO THE COLLATERAL UNDER ANY LOAN DOCUMENT OR OTHERWISE, (Y)
OBJECT TO THE FORBEARANCE BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM
BRINGING OR PURSUING ANY FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE
OF ANY RIGHTS OR REMEDIES RELATING TO THE COLLATERAL OR (Z) DEMAND, ACCEPT OR
OBTAIN ANY LIEN, MORTGAGE, PLEDGE, HYPOTHECATION, COLLATERAL ASSIGNMENT,
SECURITY INTEREST, ENCUMBRANCE, CHARGE, DEPOSIT ARRANGEMENT OR OTHER SIMILAR
ENCUMBRANCE ON ANY COLLATERAL (OTHER THAN FROM TIME TO TIME AS GRANTED PURSUANT
TO THE SECURITY AGREEMENT OR THE MORTGAGES); AND (II) THE COLLATERAL AGENTS
ACTING AT THE DIRECTION OF THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE
THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING, WITHOUT
LIMITATION, SETOFF, RECOUPMENT AND THE RIGHT TO CREDIT BID ANY OBLIGATIONS) AND
MAKE DETERMINATIONS REGARDING RELEASE (SUBJECT TO SECTION 4), DISPOSITION, OR
RESTRICTIONS WITH RESPECT TO THE COLLATERAL WITHOUT ANY CONSULTATION WITH OR THE
CONSENT OF THE SENIOR SECURED NOTES TRUSTEE OR ANY SENIOR SECURED NOTEHOLDER. 
IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY (ACTING IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE LOAN DOCUMENTS) ENFORCE THE PROVISIONS OF THE LOAN DOCUMENTS AND
EXERCISE REMEDIES THEREUNDER, ALL IN SUCH ORDER AND IN SUCH MANNER AS THEY MAY
DETERMINE IN THE EXERCISE OF THEIR SOLE DISCRETION.  SUCH EXERCISE AND
ENFORCEMENT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHTS OF AN AGENT OR OTHER
REPRESENTATIVE APPOINTED BY THEM TO SELL OR OTHERWISE DISPOSE OF COLLATERAL UPON
FORECLOSURE, TO INCUR EXPENSES IN CONNECTION WITH SUCH SALE OR DISPOSITION, AND
TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED LENDER UNDER THE UNIFORM
COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION AND OF A SECURED CREDITOR UNDER
BANKRUPTCY OR SIMILAR LAWS OF ANY APPLICABLE JURISDICTION.


 


(B)           [RESERVED].


 


(C)           THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND ON BEHALF OF THE
SENIOR SECURED NOTEHOLDERS, AGREES THAT THE SENIOR SECURED NOTES TRUSTEE AND THE
SENIOR SECURED NOTEHOLDERS WILL NOT TAKE ANY ACTION THAT WOULD HINDER ANY
EXERCISE OF REMEDIES UNDERTAKEN BY THE COLLATERAL AGENTS UNDER THE SECURITY
DOCUMENTS OR BY THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN
DOCUMENTS, INCLUDING ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF
THE COLLATERAL, WHETHER BY FORECLOSURE OR OTHERWISE.


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ANY
BANKRUPTCY CASE OF A PLEDGOR OF COLLATERAL, NEITHER THE SENIOR SECURED NOTES
TRUSTEE NOR THE SENIOR SECURED NOTEHOLDERS SHALL DIRECTLY OR INDIRECTLY
(I) OBJECT TO THE TERMS OF ANY USE OF CASH COLLATERAL OR DEBTOR IN POSSESSION
FINANCING CONSENTED TO BY THE ADMINISTRATIVE AGENT, OR FILE ANY PLEADING WITH
RESPECT TO USE OF CASH COLLATERAL OR DEBTOR IN POSSESSION FINANCING WITHOUT THE
PRIOR EXPRESS WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT IN EACH INSTANCE,
PROVIDED THE SENIOR SECURED NOTES OBLIGATIONS AND BANK OBLIGATIONS ARE TREATED
SIMILARLY IN CONNECTION WITH ANY SUCH USE OF CASH COLLATERAL OR FINANCING,
(II) OBJECT TO ANY ADEQUATE PROTECTION, INCLUDING ADDITIONAL OR REPLACEMENT
LIENS OR ADMINISTRATIVE PRIORITY CLAIMS, CONSENTED TO BY THE ADMINISTRATIVE
AGENT, OR FILE ANY PLEADING WITH RESPECT TO ANY SUCH ADEQUATE PROTECTION,
WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT IN EACH
INSTANCE, PROVIDED THE SENIOR SECURED NOTES OBLIGATIONS AND BANK OBLIGATIONS ARE
TREATED SIMILARLY IN CONNECTION WITH ANY SUCH ADEQUATE PROTECTION, (III) SEEK
RELIEF FROM THE AUTOMATIC STAY, OR OBJECT TO ANY RELIEF FROM THE AUTOMATIC STAY
REQUESTED BY THE ADMINISTRATIVE AGENT, WITH RESPECT TO ANY PORTION OF THE
COLLATERAL, WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT IN EACH INSTANCE, PROVIDED THE SENIOR SECURED NOTES

 

11

--------------------------------------------------------------------------------


 


OBLIGATIONS AND BANK OBLIGATIONS ARE TREATED SIMILARLY IN CONNECTION WITH ANY
SUCH MOTION, (IV) OBJECT TO ANY SALE OF ALL OR ANY PORTION OF THE COLLATERAL
CONSENTED TO BY THE ADMINISTRATIVE AGENT, OR FILE ANY PLEADING WITH RESPECT TO
THE SALE OF ALL OR ANY PORTION OF THE COLLATERAL, WITHOUT THE PRIOR EXPRESS
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT IN EACH INSTANCE, PROVIDED THE
SENIOR SECURED NOTES OBLIGATIONS AND BANK OBLIGATIONS ARE TREATED SIMILARLY IN
CONNECTION WITH ANY SUCH SALE, OR (V) APPEAR AND BE HEARD ON ANY MATTER IN SUCH
CASE IN A MANNER INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(E)           UNLESS AND UNTIL ALL BANK OBLIGATIONS HAVE BEEN FULLY PAID, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT,
SUBJECT TO THE RIGHTS OF THE BORROWER UNDER THE LOAN DOCUMENTS, TO ADJUST
SETTLEMENT FOR ANY INSURANCE POLICY GOVERNING THE COLLATERAL IN THE EVENT OF ANY
LOSS THEREUNDER AND TO APPROVE ANY AWARD GRANTED IN ANY CONDEMNATION OR SIMILAR
PROCEEDING AFFECTING THE COLLATERAL.


 


SECTION 8.              [RESERVED].


 


SECTION 9.              [RESERVED].


 


SECTION 10.            DISCLAIMERS, ETC.


 


(A)           EACH PARTY EXECUTING THIS AGREEMENT AGREES, FOR ITSELF AND ON
BEHALF OF THE RELEVANT SECURED CREDITORS, THAT (I) THE BANK AND NOTE COLLATERAL
AGENT SHALL HAVE THE RIGHT TO ACT IN THE MANNER THAT THE INSTRUCTING GROUP MAY
DIRECT (REGARDLESS OF WHETHER ANY SECURED CREDITOR OR ANY HOLDER REPRESENTED
THEREBY AGREES, DISAGREES OR ABSTAINS WITH RESPECT TO SUCH DIRECTION), (II) THE
BANK AND NOTE COLLATERAL AGENT SHALL HAVE NO LIABILITY FOR ACTING IN ACCORDANCE
WITH SUCH DIRECTION (PROVIDED SUCH ACTION DOES NOT, ON ITS FACE, CONFLICT WITH
THE EXPRESS TERMS OF THIS AGREEMENT) AND (III) NO SECURED CREDITOR OR ANY HOLDER
REPRESENTED THEREBY SHALL HAVE ANY LIABILITY TO ANY OTHER SECURED CREDITOR OR
ANY HOLDER REPRESENTED THEREBY FOR ANY SUCH DIRECTION.


 


(B)           FOR THE AVOIDANCE OF DOUBT, BANK AND NOTE COLLATERAL AGENT MAY AT
ANY TIME REQUEST DIRECTIONS FROM THE INSTRUCTING GROUP AS TO ANY COURSE OF
ACTION OR OTHER MATTER RELATING HERETO OR AS TO ANY SECURITY DOCUMENT.  EXCEPT
AS OTHERWISE EXPRESSLY SPECIFIED IN THIS AGREEMENT, ANY SUCH DIRECTIONS GIVEN BY
THE INSTRUCTING GROUP SHALL BE BINDING ON THE SECURED CREDITORS FOR ALL PURPOSES
AS DESCRIBED IN THIS AGREEMENT.


 


(C)           THE PROVISIONS OF ARTICLE XI OF THE SECURITY AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE THERETO.


 


(D)           NOTWITHSTANDING THE USE OF THE TERM “AGENT” HEREIN AND/OR IN ANY
LOAN DOCUMENT, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT NO COLLATERAL AGENT
SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO ANY SECURED CREDITOR BY REASON OF
THIS AGREEMENT, THE SECURITY AGREEMENT OR ANY LOAN DOCUMENT AND THAT EACH
COLLATERAL AGENT IS MERELY ACTING AS THE CONTRACTUAL REPRESENTATIVE OF THE
APPLICABLE SECURED CREDITORS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE SECURITY AGREEMENT AND MORTGAGES, AS THE CASE MAY BE. 
IN ITS CAPACITY AS THE SECURED CREDITORS’ CONTRACTUAL REPRESENTATIVE, NO
COLLATERAL AGENT ASSUMES ANY FIDUCIARY DUTIES TO ANY OF THE SECURED CREDITORS
AND EACH IS ACTING AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH
ARE LIMITED TO THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE SECURITY
AGREEMENT AND MORTGAGES, AS THE CASE MAY BE.  EACH PARTY

 

12

--------------------------------------------------------------------------------


 


HERETO, FOR ITSELF AND ON BEHALF OF THE RELEVANT SECURED CREDITORS HEREBY AGREES
NOT TO ASSERT A CLAIM AGAINST A COLLATERAL AGENT ON ANY AGENCY THEORY OR ANY
OTHER THEORY OF LIABILITY FOR BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH
PARTY HERETO, ON BEHALF OF EACH SECURED CREDITOR, HEREBY WAIVES.  IN ADDITION,
NO COLLATERAL AGENT SHALL HAVE ANY IMPLIED DUTIES TO ANY SECURED CREDITOR OR ANY
OBLIGATION TO ANY SECURED CREDITOR TO TAKE ANY ACTION HEREUNDER OR UNDER THE
SECURITY AGREEMENT OR MORTGAGE, EXCEPT ANY ACTION SPECIFICALLY PROVIDED HEREIN
OR THEREIN TO BE TAKEN BY SUCH COLLATERAL AGENT.


 


SECTION 11.            NOTICES OF DEFAULT AND OF PAYMENT IN FULL OF
INDEBTEDNESS.  EACH PARTY HERETO AGREES TO USE REASONABLE EFFORTS TO GIVE TO THE
OTHERS COPIES OF ANY WRITTEN NOTICES OF DEFAULT, TERMINATION, DEMAND FOR
PAYMENT, REDEMPTION, ACCELERATION, FORECLOSURE, EXERCISE OF REMEDIES AND ANY
OTHER WRITTEN NOTICE OF A LIKE NATURE, WHICH MAY BE GIVEN UNDER OR PURSUANT TO
THE TERMS OF ANY OF THE APPLICABLE LOAN DOCUMENTS OR THE SENIOR SECURED NOTES
INDENTURE AND OF ANY NOTICE CONTEMPLATED UNDER THE DEFINITION OF THE TERM “FULLY
PAID” HEREIN, IN EACH CASE CONCURRENTLY WITH, OR AS SOON AS PRACTICABLE AFTER,
THE GIVING OF SUCH NOTICE TO SUCH PARTY; PROVIDED, HOWEVER, THAT NO FAILURE OF
ANY PARTY TO GIVE A COPY OF ANY SUCH NOTICE AS PROVIDED HEREIN SHALL IN ANY
EVENT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE NOTICE OR RENDER THE PARTY
LIABLE TO ANY OTHER PARTY IN ANY RESPECT OR RELIEVE ANY PARTY OF ITS OBLIGATIONS
AND AGREEMENTS CONTAINED HEREIN; PROVIDED, FURTHER, HOWEVER, THAT IN NO EVENT
SHALL THIS SECTION 11 REQUIRE THE DELIVERY OF ANY NOTICES TO BORROWER.


 


SECTION 12.            NOTICES.  ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL
BE SENT OR DELIVERED BY MAIL, TELECOPIER OR OVERNIGHT COURIER SERVICE AND ALL
SUCH NOTICES AND COMMUNICATIONS SHALL (I) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY MAIL, BE EFFECTIVE THREE BUSINESS DAYS FOLLOWING DEPOSIT
WITH PROPER PREPAID POSTAGE IN THE MAIL; (II) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY TELECOPIER, BE EFFECTIVE WHEN SENT, PROVIDED APPROPRIATE
CONFIRMATION IS RECEIVED BY THE SENDER; AND (III) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY OVERNIGHT COURIER, BE EFFECTIVE ON THE DATE OF DELIVERY. 
ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS SHALL BE IN WRITING AND
ADDRESSED AS FOLLOWS:


 

(i)          If to the Bank and Note Collateral Agent, Mortgagee or
Administrative Agent:

 

Deutsche Bank AG New York Branch
60 Wall Street, 2nd Floor
NYC60 - 0219
New York, New York 10005
Attention:  Chris Towery
Telephone No.:  (212) 250-0839
Telecopier No.:  (212) 797-0070

 

13

--------------------------------------------------------------------------------


 

with a copy to:

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention:  Charles B. Boehrer
Telephone Number:  (312) 558-5600
Telecopier Number:  (312) 558-5700

 

(ii)           If to the Senior Secured Notes Trustee:

 

HSBC Bank USA, National Association

452 Fifth Avenue

Corporate Trust

New York, New York  10018
Attention:  Gloria Alli

Telephone:  (212) 525-1404
Telecopier No.:  (212) 525-1300

 

with a copy to:

 

Pryor Cashman Sherman & Flynn LLP
410 Park Avenue
New York, New York 10022
Attention:  Ronald T. Sarubbi
Telephone No.:  (212) 326-0490
Telecopier No.:  (212) 798-6307

 

or at such other address or to any such successor or assign as any party may
designate by notice to the other party in accordance with the provisions
hereof.  In the event that any Secured Creditor shall be required by the Uniform
Commercial Code or any other applicable law to give notice to the Borrower or
any other Secured Creditor of the intended disposition of any Collateral, such
notice shall be given as provided in the Security Agreement and ten days notice
shall be deemed to be commercially reasonable.  Each Secured Creditor, including
the Senior Secured Notes Trustee, hereby appoints the Bank and Note Collateral
Agent as its agent and representative for purposes of giving and receiving
notices under the Security Documents.

 


(A)           UPON WRITTEN REQUEST FROM THE BANK AND NOTE COLLATERAL AGENT, THE
SENIOR SECURED NOTES TRUSTEE AGREES TO PROMPTLY NOTIFY THE BANK AND NOTE
COLLATERAL AGENT OF (I) THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST
OUTSTANDING AND OTHER AMOUNTS OWING WITH RESPECT TO THE SENIOR SECURED NOTES AND
THE AMOUNT, IF ANY, THEN DUE AND PAYABLE UNDER THE SENIOR SECURED NOTES
INDENTURE, AS AT SUCH DATE AS THE BANK AND NOTE COLLATERAL AGENT MAY SPECIFY AND
(II) ANY PAYMENT RECEIVED BY THE SENIOR SECURED NOTES TRUSTEE TO BE APPLIED TO
THE PRINCIPAL OF OR INTEREST ON THE AMOUNTS DUE WITH RESPECT TO THE SENIOR
SECURED NOTES.


 


SECTION 13.            GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK,

 

14

--------------------------------------------------------------------------------


 


AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF SAID STATE.


 


SECTION 14.            CONSENT TO JURISDICTION.  THE PARTIES HERETO HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
CITY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH
PARTY HERETO ACCEPTS FOR AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, IN ANY SUCH ACTIONS OR PROCEEDINGS, THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, AND WITH ANY JUDGMENT SUBJECT TO RIGHTS OF APPEAL IN THE
JURISDICTIONS SET FORTH ABOVE.


 


SECTION 15.            WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT, OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.  THE PARTIES HERETO ALSO WAIVE ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF THE PARTIES HERETO.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THE PARTIES HERETO EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE PARTIES HERETO
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


 


SECTION 16.            SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS
AGREEMENT ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND
WHATSOEVER AND ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


 


SECTION 17.            COUNTERPARTS.  THIS AGREEMENT AND ANY AMENDMENTS,
WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES

 

15

--------------------------------------------------------------------------------


 


HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH COUNTERPARTS TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 18.            SEVERABILITY.  THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION IN OR OBLIGATION UNDER THIS AGREEMENT SHALL
NOT AFFECT OR IMPAIR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 19.            ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE SECURED CREDITORS AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS REGARDLESS OF WHETHER SUCH SUCCESSORS OR ASSIGNS ARE SIGNATORIES
HERETO.  THE TERM “BORROWER” AS USED HEREIN SHALL ALSO REFER TO THE PERMITTED
SUCCESSORS AND ASSIGNS OF THE BORROWER, INCLUDING, WITHOUT LIMITATION, A
RECEIVER, TRUSTEE, CUSTODIAN OR DEBTOR-IN-POSSESSION.  THE SECURED CREDITORS
SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER OR GRANT PARTICIPATIONS IN PART OR ALL
OF THE SENIOR DEBT OWED TO THEM, THE SECURITY THEREFOR AND THEIR RIGHTS
HEREUNDER.  THIS AGREEMENT SHALL BE BINDING UPON AND ENURE TO THE BENEFIT OF THE
SECURED CREDITORS AND THEIR SUCCESSORS AND ASSIGNS.


 


SECTION 20.            CONFLICT WITH OTHER AGREEMENTS.  THE PARTIES HERETO AGREE
THAT IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND
THE PROVISIONS OF ANY LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.


 


SECTION 21.            AMENDMENTS AND WAIVERS.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND DOES NOT AFFECT ANY RIGHTS AND REMEDIES EXCEPT AS EXPRESSLY PROVIDED HEREIN.
THIS AGREEMENT SHALL BE AMENDED, MODIFIED OR WAIVED ONLY WITH THE WRITTEN
CONSENT OF THE BANK AND NOTE COLLATERAL AGENT (WITH SUCH WRITTEN REQUISITE
CONSENT OF THE LENDERS AS MAY BE REQUIRED PURSUANT TO SECTION 12.1 OF THE CREDIT
AGREEMENT), EXCEPT THAT (I) WRITTEN CONSENT OF THE SENIOR SECURED NOTES TRUSTEE
SHALL BE REQUIRED IF THE AMENDMENT, MODIFICATION OR WAIVER OR VARIANCE WOULD
MATERIALLY ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF THE SENIOR SECURED NOTES
TRUSTEE OR THE SENIOR SECURED NOTEHOLDERS IN A DIFFERENT MANNER FROM THE OTHER
SECURED CREDITORS; AND (II) WRITTEN CONSENT OF THE BORROWER SHALL BE REQUIRED IF
THE AMENDMENT, MODIFICATION OR WAIVER WOULD IMPOSE, OR HAVE THE EFFECT OF
IMPOSING, ON THE BORROWER MORE RESTRICTIVE COVENANTS OR GREATER OBLIGATIONS THAN
THOSE APPLICABLE TO THE BORROWER UNDER THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS AS OF THE DATE HEREOF.  NO WAIVER SHALL BE DEEMED TO BE MADE BY EITHER
COLLATERAL AGENT OF THEIR RESPECTIVE RIGHTS HEREUNDER, UNLESS THE SAME SHALL BE
IN WRITING SIGNED BY SUCH COLLATERAL AGENT (ACTING IN ACCORDANCE WITH THIS
SECTION 21), AND EACH WAIVER, IF ANY, SHALL BE A WAIVER ONLY WITH RESPECT TO THE
SPECIFIC INSTANCE INVOLVED AND SHALL IN NO WAY IMPAIR THE RIGHTS OF SUCH
COLLATERAL AGENT, IN ANY OTHER RESPECT AT ANY OTHER TIME.


 


SECTION 22.            MISCELLANEOUS.  THIS AGREEMENT IS SOLELY FOR THE PURPOSE
OF DEFINING THE RELATIVE RIGHTS AND PRIORITIES OF THE PARTIES HERETO AND THAT OF
THE SECURED CREDITORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS WITH RESPECT
TO THE COLLATERAL, AND NO OTHER PERSON SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY
OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS AGREEMENT.  IT IS
EXPRESSLY ACKNOWLEDGED AND AGREED THAT THE BANK AND NOTE COLLATERAL AGENT MAY BE
REFERRED TO IN ONE OR MORE SECURITY DOCUMENTS BY OTHER DEFINED TERMS, INCLUDING,
WITHOUT LIMITATION, THE “COLLATERAL AGENT” OR “SECURITY TRUSTEE”.  NO SUCH USE
OF SUCH DIFFERENT TERMINOLOGY IS INTENDED TO AFFECT THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER SECURITY

 

16

--------------------------------------------------------------------------------


 


DOCUMENT.  THIS AGREEMENT SHALL NOT INURE TO THE BENEFIT OF THE BORROWER NOR TO
ANY SUBSIDIARY OF THE BORROWER, NOR TO THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT THEY SHALL NOT CHALLENGE OR
QUESTION IN ANY PROCEEDING THE VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY
OF THIS AGREEMENT, AS A WHOLE, OR ANY TERM OR PROVISION CONTAINED HEREIN. 
WITHOUT LIMITING THE TERMS OF THIS AGREEMENT, THE PARTIES INTEND THAT THIS
AGREEMENT SHALL BE ENFORCEABLE IN A BANKRUPTCY PROCEEDING, INCLUDING PURSUANT TO
SECTION 510(A) OF THE BANKRUPTCY CODE.


 


SECTION 23.            TERMINATION.  UPON THE ONE HUNDRED TWENTY-FIRST (121ST)
DAY AFTER ALL BANK OBLIGATIONS HAVE BEEN FULLY PAID, THIS AGREEMENT SHALL
IMMEDIATELY TERMINATE AND CEASE TO BE EFFECTIVE AND THE ADMINISTRATIVE AGENT,
THE LENDERS, THE SENIOR SECURED NOTEHOLDERS, THE SENIOR SECURED NOTES TRUSTEE,
AND THE CREDIT PARTIES SHALL BE RELEASED FROM THEIR RESPECTIVE OBLIGATIONS
HEREUNDER (OTHER THAN SUCH OBLIGATIONS THAT BY THEIR TERMS ARE STATED TO SURVIVE
THE TERMINATION OF THIS AGREEMENT); PROVIDED, HOWEVER, (A) THIS AGREEMENT SHALL
BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT OF, IN WHOLE OR IN PART, ANY
OF THE BANK OBLIGATIONS ARE CHALLENGED BY THE INITIATION OF ANY SUIT OR
PROCEEDING BY ANY PARTY, OR ARE RESCINDED OR MUST OTHERWISE BE RESTORED OR
RETURNED BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A PREFERENCE, FRAUDULENT
CONVEYANCE OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, OR
UNDER ANY OTHER STATE OR FEDERAL LAW, THE COMMON LAW OR ANY RULING IN EQUITY,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE, AND IN SUCH EVENT, ALL REASONABLE
DOCUMENTED COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY REASONABLE
DOCUMENTED LEGAL FEES AND DISBURSEMENTS) INCURRED BY THE ADMINISTRATIVE AGENT OR
ANY LENDER IN DEFENDING ANY SUCH ACTION OR PROCEEDING OR ENFORCING SUCH
REINSTATEMENT SHALL BE DEEMED INCLUDED AS PART OF THE BANK OBLIGATIONS, AND THE
ADMINISTRATIVE AGENT, EACH LENDER, THE SENIOR SECURED NOTES TRUSTEE AND THE
SENIOR SECURED NOTEHOLDERS SHALL EACH ACCOUNT FOR ANY PAYMENTS RECEIVED IN
RESPECT OF THE COLLATERAL PRIOR TO SUCH REINSTATEMENT AND (B) IMMEDIATELY AFTER
ALL BANK OBLIGATIONS HAVE BEEN FULLY PAID, THE TERMS OF THIS AGREEMENT SHALL NO
LONGER BE APPLICABLE TO RESTRICT ANY ACTION OR FAILURE TO ACT BY THE SENIOR
SECURED NOTES TRUSTEE AND THE SENIOR SECURED NOTEHOLDERS WITH RESPECT TO THE
COLLATERAL SUBJECT TO THE IMMEDIATELY PRECEDING CLAUSE (A).


 

Section 24.            Effect of this Agreement.  Each party hereto hereby
acknowledges that this Agreement replaces in its entirety the Prior
Intercreditor Agreement.

 

 

[signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the day
and year first above written.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

  as Administrative Agent

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

 

Name: Marguerite Sutton

 

 

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
  as Bank and Note Collateral Agent

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

 

Name: Marguerite Sutton

 

 

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
   as Mortgagee

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

 

Name: Marguerite Sutton

 

 

 

Title: Director

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
  as Senior Secured Notes Trustee

 

 

 

 

 

By:

/s/ Frank J. Godino

 

 

 

 

Name: Frank J. Godino

 

 

 

Title: Vice President

 

A-1

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

 

Name: Sean Douglas

 

 

 

Title: Vice President and Treasurer

 

 

2

--------------------------------------------------------------------------------